          Case 2:20-cv-00645-DAD-BAM Document 50 Filed 10/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     MELISSA TURNER,                                    Case No. 2:20-cv-00645-DAD-BAM
12
                    Plaintiff,                          ORDER SETTING STATUS
13                                                      CONFERENCE
             v.
14
     C R BARD INCORPORATED, et al.,
15
                    Defendants.
16

17         By separate order, the Court has granted the motion of Bobby Saadian, Thiago Coelho,
18 Johnny Ogata, and Wilshire Law Firm to withdraw as attorney of record for Plaintiff Melissa

19 Turner (“Plaintiff”). Plaintiff has been substituted in propria persona in place and stead of
20 Messrs. Saadian, Coelho, and Ogata and is no longer represented by counsel. In light of the

21 substitution, Plaintiff will be granted a brief extension of time to secure new counsel or to

22 otherwise determine how he would like to proceed in this action.

23         Accordingly, the Court sets a TELEPHONIC STATUS CONFERENCE in this matter for
24 November 4, 2020, at 9:30 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara

25 A. McAuliffe. The purpose of the conference is to address whether Plaintiff has secured new

26 counsel or intends to proceed in propria persona. The parties shall appear at the conference by
27 telephone with each party using the following dial-in number and access code: dial-in number

28


                                                    1
         Case 2:20-cv-00645-DAD-BAM Document 50 Filed 10/02/20 Page 2 of 2


 1 1-877-411-9748; access code 3219139.

 2        Plaintiff is cautioned that the failure to appear at the conference may result in the

 3 imposition of sanctions, including terminating sanctions. A copy of this Order will be served

 4 on Plaintiff at her last known address.

 5
     IT IS SO ORDERED.
 6

 7     Dated:    October 2, 2020                             /s/ Barbara   A. McAuliffe           _
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
